Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 11/07/2022 have been fully considered but they are not persuasive. 
The Applicant argues that in regard to claim 1 that the Li prior art, does not teach the limitation of “a metal region, wherein at least part of the metal region is inside the power chip; 
a wafer region inside the power chip.”
In response to this argument, the Examiner directs the applicant’s attention to Li prior art, which teaches the limitation of a metal region (VIN/GND), wherein at least part of the metal region (VIN/GND) is inside the power chip (2100) (see Li, Fig.2 as shown below);
a wafer region (note: a lower layer of pads 2122, 2124, 2126 and insulating layer is equivalent to the claimed wafer region) inside the power chip (2100) (see Li, Figs.2-3 as shown below).
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) >; Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the Li prior art reference does meet all the limitation in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 2 and 4- 6 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. 2015/0318242 A1, hereinafter refer to Li) in view of Zeng (U.S. 2015/0173248 A1, hereinafter refer to Zeng).
Regarding Claims 1, 4, and 5: Li discloses a power chip (see Li, Figs.2-6 as shown below and ¶ [0003]), comprising: 


    PNG
    media_image1.png
    369
    790
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    488
    725
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    249
    737
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    416
    575
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    433
    736
    media_image5.png
    Greyscale

a metal region (VIN/GND), wherein at least part of the metal region (VIN/GND) is inside the power chip (2100) (see Li, Fig.2 as shown above);
a wafer region (note: a lower layer of pads 2122, 2124, 2126 and insulating layer is equivalent to the claimed wafer region) inside the power chip (2100) (see Li, Figs.2-3 as shown above); comprising: 
at least one first partition, forming a first power switch (2110) (see Li, Fig.2 as shown above and ¶ [0040]); and 
at least one second partition, forming a second power switch (2110) (see Li, Fig.2 as shown above and ¶ [0040]), 
wherein the first power switch (2110) and the second power switch (2110) are electrically connected, a total number of the at least one first partition and the at least one second partition is not less than 3, and the at least one first partition and the at least one second partition are disposed alternatively along a curve (note: the instant application defines the limitation of “curve” as a straight line, a polyline; therefore, the arrangements of the Li prior art meets the claimed invention limitation) (see Li, Figs.2- 6 as shown above and ¶ [0007]) (as claimed in claim 1);
wherein the second terminal (source/drain) of the first power switch (2110) is electrically connected to the first terminal (source/drain) of the second power switch (2110) (see Li, Figs.2, 4, and 6 as shown above), the power chip further comprising: 
a capacitor (C), disposed in the metal region, wherein the capacitor (C), the first power switch (2110) and the second power switch (2110) form a commutation circuit loop (see Li, Figs.2, 4, and 6 as shown above) (as recited in claim 4);
wherein the metal region (VIN/GND) comprises: a first wiring layer (VIN/GND), located above the wafer region (note: a lower layer of pads 2122, 2124, 2126 and insulating layer is equivalent to the claimed wafer region), and configured to form a first pin through a metal lead (see Li, Figs.2- 3 as shown above) (as claimed in claim 5); however, Li is silent upon explicitly disclosing wherein a second wiring layer, located above or below the first wiring layer, and configured to form a second pin through a metal lead, 
wherein the capacitor is formed between the first wiring layer and the second wiring layer by an anode oxidation process (as recited in claim 5).  
Before effective filing date of the claimed invention the disclosed capacitor were known to be formed between the first wiring layer and the second wiring layer in order to obtain a power module with higher space availability.
For support see Zeng, which teaches wherein the metal region (wiring of S/D/24) comprises: a first wiring layer (wiring of S/D/24), located above the wafer region (29), and configured to form a first pin (24) through a metal lead (see Zeng, Figs.4A-4C and ¶ [0018]); and 
a second wiring layer (25), located above or below the first wiring layer (wiring of S/D/24), and configured to form a second pin through a metal lead (see Zeng, Figs.4A-4C and ¶ [0018]), 
wherein the capacitor (C) is formed between the first wiring layer (wiring of S/D/24) and the second wiring layer (25) by an anode oxidation process (note: the  patentability of a product does not depend on its method of production) (see Zeng, Figs.4a-4c as shown below and ¶ [0018]) (as claimed in claim 5).  

    PNG
    media_image6.png
    654
    527
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    341
    556
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    324
    534
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Li and Zeng to enable the capacitor (C) to be formed between the first wiring layer (wiring of S/D/24) and the second wiring layer (25) as taught by Zeng in order to obtain a power module with higher space availability (see Zeng, Figs.4a-4c as shown above and ¶ [0018]).
Regarding Claim 2: Li as modified teaches a power chip as set forth in claim 1 as above. The combination of Li and Zeng further teaches wherein the first power switch (2110) has a first (source/drain) terminal, a second terminal and a control (gate) terminal (see Li, Figs.2, 4, and 6 as shown above), 
the second power switch (2110) has a first (source/drain) terminal, a second (source/drain) terminal and a control (gate) terminal (see Li, Figs.2, 4, and 6 as shown above), and 
that the first power switch (2110) is electrically connected to the second power switch (2110) (see Li, Figs.2, 4, and 6 as shown above), comprises any one of: 
that the first (source/drain) terminal of the first power switch (2110) is electrically connected to the first (source/drain) terminal of the second power switch (2110) (see Li, Figs.2, 4, and 6 as shown above), 
that the second (source/drain) terminal of the first power switch (2110) is electrically connected to the second (source/drain) terminal of the second power switch (2110) (see Li, Figs.2, 4, and 6 as shown above), and 
that the second (source/drain) terminal of the first power switch (2110) is electrically connected to the first (source/drain) terminal of the second power switch (2110) (see Li, Figs.2, 4, and 6 as shown above).  
Regarding Claim 6: Li as modified teaches a power chip as set forth in claim 2 as above. The combination of Li and Zeng further teaches wherein the second terminal (source/drain) of the first power switch (2110) is electrically connected to the first terminal (source/drain) of the second power switch (2110) (see Li, Figs.2, 4, and 6 as shown above), the power chip (2100) further comprising:  
a capacitor (C), disposed in the wafer region (note: a lower layer of pads 2122, 2124, 2126 and insulating layer is equivalent to the claimed wafer region and capacitor is formed between adjacent pads 2122, 2124, 2126), wherein the capacitor (C), the first power switch (2110) and the second power switch (2110) form a commutation circuit loop (see Li, Figs.2, 4, and 6 as shown above).
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896